Exhibit 10.1


 
FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT




First Amendment dated as of February 24, 2011 (this "Amendment") to the Second
Amended and Restated Credit Agreement (the "Credit Agreement") dated as of
November 25, 2008 among Kinro, Inc., an Ohio corporation ("Kinro"), and Lippert
Components, Inc., a Delaware corporation ("Lippert") (Lippert and Kinro,
collectively, the "Borrowers"), the Lenders parties thereto, and JPMorgan Chase
Bank, N.A. as Administrative Agent and Lender and Wells Fargo Bank N.A. as
Documentation Agent and Lender.  Terms used herein as defined terms and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.
 
WHEREAS, the parties hereto wish to amend the Credit Agreement as set forth in
this Amendment to extend the term thereof and to make certain other changes as
of the Effective Date;
 
NOW THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto mutually agree as follows:
 
1.           Amendments to Credit Agreement.
 
(a)           Revision of Certain Definitions
 
(i)           Section 1.01 of the Credit Agreement is revised as follows:
 
(1)           The definition of "EBITDA" as set forth in Section 1.01, is
revised so that it shall read as follows:
 
           "'EBITDA' means, for any period in issue, the sum of, without
duplication, income before income taxes plus Consolidated Interest Expense,
depreciation, amortization of tangible or intangible assets, plus (x) any
non-cash charges relating to the impairment of goodwill and non-cash expenses in
connection with stock-based compensation, extraordinary gains (or losses) and
any gains (or losses) from the sale or disposition of assets other than in the
ordinary course of business and (y) such other non-cash charges as the Required
Lenders may consent to in writing; all on a consolidated basis for the Company
and its Subsidiaries and all calculated in accordance with GAAP."
 
(2)           The definition of "Maturity Date", as set forth in Section 1.01,
is revised so that it shall read as follows:
 
"'Maturity Date' means January 1, 2016."
 
(3)           The definition of "Minimum Debt Service Ratio", as set forth in
Section 1.01 of the Credit Agreement, is revised so that it shall read as
follows:
 
 
 

--------------------------------------------------------------------------------

 
 
"'Minimum Debt Service Ratio' means (i) EBITDA less (A) Capital Expenditures
made, and (B) Restricted Payments (but excluding Restricted Payments made in the
form of dividends and stock buybacks, but only to the extent these Restricted
Payments do not exceed the aggregate sum of $55,000,000 calculated beginning
from December 15, 2010 until the Maturity Date), divided by (ii) the current
portion of Consolidated Indebtedness (as determined as of the last day of the
period in issue) plus the Consolidated Interest Expense for the period in issue,
each as determined on a Pro Forma Basis."
 
(4)           The definition of "Permitted Loans and Investments", as set forth
in Section 1.01 of the Credit Agreement, is revised so that it shall read as
follows:
 
           "'Permitted Loans and Investments' means (i) subject to Section
6.04(f) hereof, investments, loans and advances by any Credit Party and any of
its Subsidiaries in and to Wholly-Owned Subsidiaries; (ii) subject to compliance
with Section 6.11(a) hereof, capital stock of the Company; (iii) investments in
commercial paper and loan participations maturing within 270 days from the date
of acquisition thereof having, at such date of acquisition, a rating of A-1 or
P-1 or better from Standard & Poor's Corporation, Moody's Investors Service,
Inc. or by another nationally recognized credit rating agency; (iv) direct
obligations of, or obligations the principal of or interest on which are
unconditionally guaranteed by the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America) (or by any other foreign government of equal or
better credit quality), in each case maturing within one year from the date of
acquisition thereof; (v) investments in certificates of deposit, banker's
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank which is (x) on the Federal Reserve Board's list of the top 50 bank holding
companies (or is a subsidiary thereof) or (y) to the extent not within (x),
Citizens Bank (Michigan); (vi) fully collateralized repurchase agreements,
having terms of less than 90 days, for government obligations of the type
specified in (iv) above with a commercial bank or trust company meeting the
requirements of (v) above; and (vii) investments in addition to those permitted
by clauses (i) through (vi) including acquisitions of the assets or stock or
other securities of any Person, provided, however, that (x) the amount paid for
any acquisition of the assets or stock or other securities of any one Person and
its affiliates and subsidiary shall not exceed $30,000,000 (determined, with
respect to the aggregate amount paid for such acquisition, including estimated
earn out payments, determined in accordance with GAAP), (y) any such acquisition
which shall be in an amount of $20,000,000 or greater (determined, with respect
to the aggregate amount paid for such acquisition, including estimated earn out
payments, determined in accordance with GAAP) shall require the submission by
the Borrowers, as a further condition of its being a part of the Permitted Loans
and Investments, to the Administrative Agent of a pro forma compliance
certificate not less than fourteen days prior to the closing thereof), and (z)
the aggregate amount paid for any such acquisitions from all Persons on or after
December 15, 2010 shall not exceed $150,000,000 in the aggregate (determined,
with respect to the aggregate amount paid for such acquisitions, including
estimated earn out payments, determined in accordance with GAAP) without having
received the consent of the Agent, and any acquisitions not satisfying this
proviso all or in part shall be deemed in their entirety not to be Permitted
Loans and Investments."
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Elimination or Revision of Certain Financial Covenants.
 
(i)           Prudential Shelf Agreement (Indebtedness).  Section 6.04(b) of the
Credit Agreement is revised by substituting therein "$150,000,000"in lieu of
"$125,000,000".
 
(ii)           Elimination of Consolidated Tangible Net Worth Requirement. The
current provision in Section 6.11(a) of the Credit Agreement is deleted and in
lieu thereof the phrase "[Intentionally Omitted]" is substituted in Section
6.11(a).
 
(iii)           Revision of Maximum Leverage Ratio Limitation.  Section 6.11(b)
of the Credit Agreement is revised so that it shall read as follows:
 
           "(b)           The Company and its Subsidiaries, on a consolidated
basis, shall maintain a Maximum Leverage Ratio of not more than 2.50:1.00 at the
conclusion of each consecutive twelve month period ending on the last day of
each fiscal quarter ending on or after October 31, 2010."
 
(c)           Revision of Notice Provision.  Section 9.01(d) of the Credit
Agreement is revised so that it shall read as follows:
 
           "(d)           if to the Documentation Agent, to Wells Fargo Bank,
N.A., 50 Main Street, 5th Floor, White Plains, NY 10606, Attention of Annette
Herber (Telecopy No. 914-681-8755), and"
 
(d)           Interest Rate General Margins.  Schedule 1.01-1 to the Credit
Agreement is revised, effective as of the date of this Amendment with respect to
both Borrowings existing on such date and Borrowings made thereafter, so that it
shall read as follows:
 
"SCHEDULE 1.01-1
General Margins
     
CB Floating Rate Loans:
Eurodollar Loans:
1.     If on the date of Borrowing, conversion or the first day of a new
Interest Period for a CB Floating Rate Loan:
2.     If on the date of Borrowing, conversion or the first day of a new
Interest Period for a Eurodollar Loan:
(i)    the Maximum Leverage Ratio exceeds 2.00 to 1 the General Margin shall be
0.00%;
(i)     the Maximum Leverage Ratio exceeds 2.00 to 1, the General Margin shall
be 2.50%;
(ii)    the Maximum Leverage Ratio exceeds 1.50 to 1 but does not exceed 2.00 to
1, the General Margin shall be minus 0.25%;
(ii)     the Maximum Leverage Ratio exceeds 1.50 to 1 but does not exceed 2.00
to 1, the General Margin shall be 2.25%;
(iii)    the Maximum Leverage Ratio exceeds 1.25 to 1 but does not exceed 1.50
to 1, the General Margin shall be minus 0.50 %; or
(iii)    the Maximum Leverage Ratio exceeds 1.25 to 1 but does not exceed 1.50
to 1, the General Margin shall be 2.00%; or
(iv)    the Maximum Leverage Ratio does not exceed 1.25 to 1, the General Margin
shall be minus 0.75%.
(iv)    the Maximum Leverage Ratio does not exceed 1.25 to 1, the General Margin
shall be 1.75%."



 
3

--------------------------------------------------------------------------------

 
 
(e)           List of Subsidiary Guarantors.  Schedule 1.01-2 to the Credit
Agreement is revised so that it shall read as follows:
 
Name of Subsidiary Guarantor
State of Organization
1.           Kinro Holding, Inc.
New York
2.           Kinro Manufacturing, Inc.
Delaware
3.           Lippert Holding, Inc.
New York
4.           Lippert Tire & Axle Holding, Inc.
New York
5.           Lippert Components Manufacturing, Inc.
Delaware
6.           Kinro Texas Limited Partnership
Texas
7.           Lippert Tire & Axle Texas Limited Partnership
Texas
8.           Kinro Tennessee Limited Partnership
Tennessee
9.           BBD Realty Texas Limited Partnership
Texas
10.         Coil Clip, Inc.
Delaware
11.         LD Realty, Inc.
Delaware
12.         Zieman Manufacturing Company
California
13.         Lippert Tire & Axle, Inc.
Delaware
14.         Lippert Components Texas Limited Partnership
Texas
15.         LTM Manufacturing LLC
Kansas
16.         Trailair, Inc.
Missouri
17.         KM Realty, LLC
Indiana
18.         KM Realty II, LLC
Indiana



2.           Borrowers' Representations and Warranties.  Each Borrower
represents, warrants to, and agrees with the Lenders that:
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           Its execution and delivery of this Amendment and its performance
hereof (i) is within its corporate powers, (ii) has been duly authorized by all
necessary corporate, or other action, and (iii) does not contravene any law,
rule or regulation applicable to it or violate or create a default under its
organizational documents or any contractual provision binding on it or affecting
it or any of its property;
 
(b)           This Amendment constitutes its legal, valid and binding obligation
enforceable against it in accordance with its terms, except as enforcement
thereof may be subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally, and (ii) general principles of equity (regardless of whether
such enforcement is sought in a proceeding in equity or at law);
 
(c)           There is no Default or Event of Default nor would there by any
Default or Event of Default after giving effect to this Amendment;
 
(d)           The Credit Agreement as hereby amended shall continue in full
force and effect; and
 
(e)           The Borrowers have obtained any necessary consent to this
Amendment under the Prudential Shelf Agreement.
 
(f)           The following is a complete list of the Persons that have become
Subsidiaries of the Company since the date of the Credit Agreement, each of
which is becoming an additional Credit Party and the equity interests in which
are being pledged to the Collateral Agreement), all pursuant to the appropriate
documentation, as of the date hereof: KM Realty, LLC and KM Realty II, LLC, each
an Indiana limited liability company.
 
3.           Credit Party Ratification.  Each Credit Party hereby agrees that
each Loan Document to which it is a party, in each case as its obligations
thereunder may be affected by this Amendment, is hereby ratified and confirmed
and shall continue in full force and effect.
 
4.           Further Assurances.  Each Credit Party hereby further agrees to
execute and deliver to the Administrative Agent such additional documentation
and take such further actions as the Administrative Agent shall require further
to effectuate the intent of this Amendment.
 
5.           Entire Agreement; No Waiver.  This Amendment sets forth the entire
agreement of the parties with respect to the subject hereof and shall not be
deemed to be a waiver of any Default or Event of Default.
 
6.           Governing Law.  This Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York in effect from
time to time applicable to contracts made and to be performed wholly within such
State, without regard to any choice or conflict of laws rules.
 
7.           Counterparts.  This Amendment may be executed in counterparts, each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.
 
 
5

--------------------------------------------------------------------------------

 
 
8.           Effective Date.  Except as otherwise set forth herein, this
Amendment shall be effective as of December 15, 2010 upon execution and delivery
of a counterpart hereof by each Credit Party and by all of the Lenders and the
Administrative Agent and upon receipt by the Administrative Agent of any fees
due in respect of this Amendment.
 


 
[Signature Pages to Follow]
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, each by its duly authorized officer,
have executed this Amendment as of the date and year first set forth above.
 

 
KINRO, INC.
           
By:
/s/        Name        Title           

 

 
LIPPERT COMPONENTS, INC.
           
By:
/s/        Name        Title           

 

 
DREW INDUSTRIES INCORPORATED
           
By:
/s/        Name        Title           

 

  LIPPERT TIRE & AXLE, INC.            
By:
/s/        Name        Title           

 

  KINRO HOLDING, INC.            
By:
/s/        Name        Title           

 

  LIPPERT TIRE & AXLE HOLDING, INC.            
By:
/s/        Name        Title           

 
 
7

--------------------------------------------------------------------------------

 
 

 
LIPPERT HOLDING, INC.
           
By:
/s/        Name        Title           

 

 
KINRO MANUFACTURING, INC.
           
By:
/s/        Name        Title           

 

 
LIPPERT COMPONENTS MANUFACTURING, INC.
           
By:
/s/        Name        Title           

 

 
COIL CLIP, INC.
           
By:
/s/        Name        Title           

 

 
ZIEMAN MANUFACTURING COMPANY
           
By:
/s/        Name        Title           

 
 
8

--------------------------------------------------------------------------------

 
 

 
KINRO TENNESSEE LIMITED PARTNERSHIP
 
By:  Kinro Manufacturing Inc., its general partner
           
By:
/s/        Name        Title           

 

 
LIPPERT TIRE & AXLE TEXAS LIMITED PARTNERSHIP
 
By:  Lippert Components Manufacturing,  Inc., its general partner
           
By:
/s/        Name        Title           

 

 
KINRO TEXAS LIMITED PARTNERSHIP
 
By:  Kinro Manufacturing, Inc., its general partner
           
By:
/s/        Name        Title           

 

 
BBD REALTY TEXAS LIMITED PARTNERSHIP
 
By:  Kinro Manufacturing, Inc. its general partner
           
By:
/s/        Name        Title           

 

 
LIPPERT COMPONENTS TEXAS LIMITED PARTNERSHIP
 
By:  Lippert Components Manufacturing, Inc., as general partner
           
By:
/s/        Name        Title           

 
 
9

--------------------------------------------------------------------------------

 
 

 
LD REALTY, INC.
           
By:
/s/        Name        Title           

 

 
LTM MANUFACTURING, L.L.C.
           
By:
/s/        Name        Title           

 

 
TRAILAIR, INC.
           
By:
/s/        Name        Title           

 

 
KM REALTY, LLC, an Indiana limited liability company,
           
By:
/s/        Name        Title           

 

 
KM REALTY II, LLC, an Indiana limited liability company
           
By:
/s/        Name        Title           

 

 
JPMORGAN CHASE BANK, N.A., in its capacity as Lender and Administrative Agent
           
By:
/s/        Name        Title           

 

 
WELLS FARGO BANK, N.A., in its capacity as Documentation Agent and Lender
           
By:
/s/        Name        Title           


10

--------------------------------------------------------------------------------
